DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.
 
Status of Claims

The amendment filed on May 18, 2021 cancelled no claims.  Claims 1, 2, 4-13, 15-23, and 29 were amended and new claim 34 was added.  Thus, the currently pending claims addressed below are claims 1-34.

Claim Interpretation
The examiner is interpreting the claim terms as follows:
Selling Title: An interval of programming time that a network provider utilizes to sell commercial airtime, it may comprise a particular show (Dallas, Cougar Town, etc.) or a block or time (Daytime - 8:00AM to 3:00PM, Overnight-12:00 midnight to 6:00AM, etc.). In some cases, the term daypart may be utilized as an 
An index (pacing):  information regarding the current status of under delivery spots (Applicant’s specification, paragraphs 66-70)

Allowable Subject Matter
Claims 1-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The examiner has found prior art (see prior art of: Grouf PGPUB: US2009/0144168; and Yang PGPUB: US2012/0191541) that discloses a method for use in a hardware television advertising management system, a system, and a non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by a computer, cause the computer to execute operations comprising:
a memory for storing instructions; a processor, the processor executes the instructions to perform a method and an interface to handle a plurality of deals for a plurality of advertisers; 
determining, by the processor, the plurality of deals that have a guaranteed audience and that are under delivering; 
generating, by the processor, a plurality of scenarios that includes a plurality of parameters of the plurality of deals; 
receiving, via the interface, a change in a value of the plurality of parameters of the plurality of deals;

executing, by the processor, each scenario of the generated plurality of scenarios with change in a value of a minimum target, a maximum target, or different sets of deals of the plurality of deals in each phase of a plurality of phases for generation of an optimal allocation solution of reserve under delivery units across the plurality of deals, wherein each scenario of the generated plurality of scenarios is executed with the change in the value of the minimum target, the maximum target, or the different sets of deals in each phase based on the searched one deal, and wherein each scenario of the generated plurality of scenarios is executed based on the change in the value of the plurality of parameters of the plurality of deals;
allocating, by the processor, the reserve under delivery units to each of the plurality of deals to attain a corresponding first target of each of the plurality of deals wherein the plurality of deals are allocated with the reserve under delivery units, based on the generated plurality of scenarios and corresponding deal constraints of each of the plurality of deals;
maximizing, by the processor, a value of the reserve under delivery units of each of the plurality of deals based on the generated plurality of scenarios and the corresponding deal constraints;
generating, by the processor, an allocation solution based on an objective function and each scenario of the generated plurality of scenarios that is executed with change in the value of the minimum target, the maximum target, or 
minimizing deviations from the selling title mix distributions and the weekly distributions for each of the plurality of based on an additional bound on the maximized value of the reserve under delivery units;
generating, by the processor, the optimal allocation solution, based on the minimized deviations and the additional bound on the value of the reserve under delivery units, that is presented on the interface; wherein a deviation from an objective for selling title mix distributions and weekly distributions for each of the plurality of deals are added as penalties in the objective function, and wherein the penalties that are under delivering for each of the plurality of deals are adjusted based on a total percentage of the maximum under delivery value to attain selling title mix distributions and the weekly distributions while the corresponding deal constraints are maintained.
However, the examiner has been unable to find prior art that discloses performing the step of partitioning a liability inventory reserve into individual deal reserves with a corresponding reserve under delivery units based on the searched one deal and the optimal allocation solution of the reserve under delivery units across the plurality of deals.  Thus, the claims are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vassilvitskii et al. (2013/0166395) teaches a method for generating an allocation plan using a multi-objective function to optimize allocation, wherein the goals of minimizing penalty and maximizing representativeness are used.
Araman & Popescu (Media Revenue Management with Audience Uncertainty: Balancing Upfront and Spot Market Sales, Spring 2010, Manufacturing & Service Operations Management, Vol. 12, No. 2, pp. 190-212) teaches a method for generating an optimized allocation plan that includes under-delivery allocations using an objective function with multiple objectives.

                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John Van Bramer/Primary Examiner, Art Unit 3621